DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 1 and 7-20 are pending and claims 1 and 7-12 are examined on merits in this office action to the extant it encompasses the elected species. Claims 13-20 were withdrawn from consideration as being directed to non-elected invention (See Applicant’s response of 03/24/2022). See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve the right to file a divisional on the non-elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being obvious over Brinkley et al (US 5,326,692, hereinafter “Brinkley”) in view of Kang et al (US 5433896, hereinafter “Kang”) and Nakamura et al (US 20160069909A1).
In regards to claims 1, Brinkley discloses fluorescent microparticles consisting of polymer microparticles that contain a combination of fluorescent dyes, namely a combination of an initial-donor dye (an energy-donor compound) that exhibits a suitable excitation peak and a final-acceptor dye (an energy-acceptor compound) that exhibits a suitable emission peak, where at least one of said fluorescent dyes is a polyazaindacene dye (a boron­dipyrromethene fluorescent dye) (claims 5 and 6) and the microparticle includes polystyrene microparticles (claim 10).  Brinkley teaches that the micropartilce further comprises a covalently bound bio-reactive substances (binding pair member) which includes specific binding molecules such as biotin, avidin, streptavidin or a nucleic acid (claims 14-15; col. 15). Brinkley also discloses a feature in which said fluorescent microparticles are used as marker particles for nucleic­acid detection using hybridization and a feature in which said nucleic-acid detection includes fixing nucleic acids to a solid-phase support (a substrate) (col. 16). 
Brinkley does not disclose a boron-dipyrromethene fluorescent compound as claimed in claim 1 and does not teach the method components in a kit format.
Kang throughout the reference, and, for example, in Col. 3, lines 10-13 and 35- 55; Col. 4, lines 34-39; and Col. 5, line 11 through Col. 6, line 9, teach fluorescent dibenzopyrrometheneboron difluoride compound whose fluorescence properties are modified by the selection of appropriate chemical substituents reading on the compounds of instant  Formula (1):

    PNG
    media_image1.png
    142
    254
    media_image1.png
    Greyscale
. Kang teaches that each of the substituents R1-R4, R1’-R4’, R5 and R5’ can be substituted or unsubstituted ARYL or HETEROARYL and ARYL moiety include, but not limited to substituted or unsubstituted phenyl (Emphasis added) (Col. 3-6). Kang teaches association of one or more species of dibenzopyrrometheneboron difluoride dyes with latex particles, wherein incorporation of multiple dyes provide the effective Stroke shift increase 

    PNG
    media_image2.png
    400
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    341
    472
    media_image4.png
    Greyscale
Emphasis added.
The Examiner notes that “FLUORESCENT MICROPARTICLES WITH CONTROLLABLE ENHANCED STOKES SHIFT by Brinkley et al., Ser. No. 07/882,299, filed 5/13/92,” which content incorporated by reference in Kang, was issued as Brinkley et al., U.S. Patent 5,326,692 (IDS submitted 07/05/1994), which, in Col. 7, lines 22-54, teach that the effective Stokes shift increase is provided due to energy transfer between donor and acceptor molecules and, in Claim 9, teach a microparticle, wherein the ratio of initial donor to ultimate acceptor is between about 1:5 and about 10:1.  In Table 2, Kang teach spectral properties of selected symmetrical dibenzopyrrometheneboron difluoride dyes, which have Stokes shift difference of 40 nm or more.
Nakamura discloses method of detection test substance (analyte) utilizing particle modified with test substance-specific binding substance having a label and a first particle-specific binding substance immobilized on a substrate (paragraph [0087]). Nakamura discloses compiling assay components in a kit that is used to perform the assay on a target substance and contains the following: first particles that contain a label containing a fluorescent colorant and are modified by a first binding substance that binds specifically to the target substance; and a substrate on which a metal film is formed, with either a third binding substance that binds specifically to the target substance or a substance that binds to the first binding substance fixed to said metal film. Nakamura also discloses a method for performing an assay on a target substance using the aforementioned assay kit (Abstract and paragraph [0010]).
Therefore, one of ordinary skilled in the art, from the above description in mind, can easily envisage the BODIY dyes Kang in the method of Brinkley because Kang teaches various BODIPY dyes and the dyes can be fine-tuned. It would be obvious to one of ordinary skilled in the art to consider utilizing the dye of Kang in the detection process of Brinkley with the particle with the expectation of expanding the arsenal of BODIPY dyes for detection process with a reasonable expectation of success. Since Brinkley also teaches BODIPY dye, it would have been easy for a person skilled in the art to conceive of using the dye of Kang in the method of Brinkley. One of ordinary skill in the art would have been motivated to have made and used one or more species of dibenzopyrrometheneboron difluoride dyes, taught Kang, for labelling a particle taught by Brinkley, because it would be desirable to incorporate dyes, which due to energy transfer provide the effective Stokes shift increase, as taught Kang. One of ordinary skilled in the art can easily envisage various proportion of different substituted dyes on the particle for tuning utilizing energy transfer with the expectation of providing various dyes with various spectral properties with a reasonable expectation of success.
Moreover, since Nakamura teaches compiling method components in a kit for ease and convenience for carrying out the assays, it would also be obvious to one of ordinary skilled in the art to envisage the method compounds in a kit format for ease and convenience. 
In regards to claim 7, as described above, both Brinkley and Kang disclose latex particle.
In regards to claim 8, Brinkley teaches particles with multiple fluorescent dyes to allow for controlled enhancement of the effective strokes shift which includes donor dye and acceptor dyes (col. 5, summary of invention).
In regards to claim 9, Brinkley teaches a workable ration of donor dye to acceptor dye and teaches various ratios including 1:1 to 1:5 and thus various ratios for optimization would be obvious to one of ordinary skilled in the art.
In regards to claim 10, Brinkley teaches particles with donor dyes and acceptor dyes having overlapping excitation and emission resulting in fluorescent microparticles with desired effective strokes shift (col.1, lines 5-17) and teaches various effective strokes shift from about 10nm to 70nm (Fig. 3A) and also teaches effective strokes shift from 55 nm to 100nm (col.11, lines 10-11).
In regards to claim 11 and 12, as described above Brinkley teaches immobilization of nucleic acids on a solid support for detection and Nakamura teaches antibody on a gold film (paragraph [0038]) and thus various types of support and immobilization of nucleic acids or various other binding partners on various types of support (including gold film) at various detection area or zones would be obvious and would be considered routine variation and optimization in the detection process with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/585,406 (US 20200096445 ).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the kit composition are broadly encompassed by the claims of copending application ‘406.
Claim 1 of copending application ‘406 teaches a kit comprising a first particle having a label modified with a first binding substance capable of specifically binding to a measurement target substance and a substrate having a binding substance capable of specifically binding to a measurement target substance or a substrate having a substance capable of binding to the first binding substance, where the labeled particle contains a compound having formula (2) wherein the formula (2) compound broadly encompasses the compounds of claims 1-6 of instant application.
In regards to claim 6, claim 7 of the copending application teaches latex particle.
In regards to claim 8, claim 8 of the copending application teaches energy donor compound and least one energy acceptor compound represented by formuls (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In regards to claims 9-10, the limitation is taught in claims 9-10 of the copending application.
In regards to claims 11 and 12, as described above, claim 1 of the copending application teaches substrate having a third binding substance capable of specifically binding to the measurement substance or substrate having a substance capable of binding to the first binding substance, but however, does not teaches location of the substrate. However, since the kit of copending application is for measuring target substance, one of ordinary skilled in the art can easily envisage that the substrate with the third binding substance is to immobilize the target substance bound with the first binding substance having the first particle for detection in a particular area or zone and one of ordinary skilled in the art can easily envisage  various types of support at various detection area or zones as a routine variation and optimization in the detection process.
Claims 1 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-12 of copending Application No. 16/583,870 (US 20200025770 ).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the kit composition are encompassed by the claims of copending application ‘406.
Claims 1 and 5 of copending application ‘870 teaches a kit comprising a labeled particle having a first first binding substance capable of specifically binding to a measurement target substance and a substrate having a second binding substance capable of binding to anyone of the measurement target substance or the first binding substance, where the labeled particle contains a compound having formula (2) wherein the formula (2) compound broadly encompasses the compounds of claims 1-6 of instant application.
In regards to claim 6, claim 7 of the copending application teaches latex particle.
In regards to claim 8, claim 8 of the copending application teaches energy donor compound and least one energy acceptor compound represented by formuls (I).
In regards to claims 9-10, the limitation is taught in claims 9-10 of the copending application.
In regards to claims 11 and 12, the limitation is taught in the claims 11 and 12 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant's arguments and amendments filed 07/21/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 103 in view of the amendments and arguments. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in the office action necessitated by Applicant’s amendments.
The double patenting rejections have been maintained as not terminal disclaimers has been filed 
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641